*446SEPARATE CONCURRING OPINION.
GOODE, J.
I agree with Judge Bland. Plaintiff made a contract for the shipment of the goods’ in question in bond and under the seal of the American consul at Yokohama, for the purpose of preventing an inspection of them by customs officers until they arrived at St. Louis, the port of destination. The United States’ statutes gave him the right to ship them in that way. Both his statutory and contract rights were ignored by diverting them at St. Paul. The diversion was for the convenience of the Canadian Pacific Railway Company, merely, and is Pearce to be compelled to pay anyhow ? The duties were not properly collectible at that port, because the Federal officials had no right to ignore the Federal statutes which made them collectible in St. Louis, whither the manifest showed they were consigned “in bond,” unless they were voluntarily turned into another customhouse. Guesnard v. Railway Co., 76 Ala. 452. This put all the equities on the side of the respondent, so that no lien could equitably arise in favor of the company which paid the import duties at St. Paul, or in favor of a subsequent one which agreed to reimburse that one. If the theory of the rule allowing a lien is that the carrier acts as the owner’s agent in paying the charge, as is said in Overton on Liens, section 140, how could any company have paid at St. Paul, as the agent of Pearce, against the latter’s direction and wish? If the contract of shipment had been complied with, the damage to the goods would have been ■ avoided. A carrier paying such demands assumes the risk of their validity. It is true the owner would have had to pay the imports at St. Louis, but then he would have obtained the benefit of his contract for a through shipment without unpacking.
But I know of no law which gives a carrier the right to *447pay import duties and retain a lien on the goods for reimbursement. Such liens are usually confined to claims or demands connected with the cost of transportation. Steamboat Virginia v. Kraft, 25 Mo. 76; Rushforth v. Hadfield, 6 East 519; Faith v. East India Co., 4 B. & Ald. 630; Hutchinson on Carriers (2 Ed.), sec. 478. The lien for carriage is jealously regarded and restricted. Hutchinson on Carriers (2 Ed.), sec. 477; McFarland v. Wheeler, 26 Wend. 467; Railway Co. v. Hunt, 15 Lea. 261; Overton on Liens, sec. 134. I concede that the reason of the rule, allowing railway com'panies a lien for back charges for transportation, might well extend it to embrace a claim of this kind, on proof that there is a general custom for carriers to pay import duties, charge the same against the owner of the property and collect them before delivery. This would depend on a usage of trade for, unquestionably, it is opposed to the common law and there is no statute. White v. Vann, 6 Humph. 73. There is no proof either in the testimony or the agreed statement of facts in this cause, as to any such custom, nor is one pleaded by the defendant. The record is silent on the subject, and it is not a matter of such general notoriety, in my opinion, that the court would be justified in taking judicial notice of it.